OPINION — AG — **** NATIONAL SCHOOL LUNCH PROGRAM — PARTICIPATION BY PRIVATE OR PAROCHIAL SCHOOL **** A NON PROFIT PRIVATE AND/OR PAROCHIAL SCHOOL MAY BE INCLUDED IN THE LOCAL SCHOOL DISTRICT'S NATIONAL SCHOOL LUNCH PROGRAM FOR A COOPERATIVE KITCHEN EFFORT ONLY. ALL COST INCLUDED MUST BE APPORTIONED ON A PRO RATA BASIS AND UNDER NO CIRCUMSTANCES ARE PUBLIC AND PRIVATE FUNDS TO BE COMMINGLED OR TRANSFERRED BETWEEN PUBLIC AND PRIVATE INSTITUTIONS. CITE: ARTICLE X, SECTION 15, ARTICLE II, SECTION 5, OPINION NO. 70-128 (LARRY L. FRENCH)